Citation Nr: 1242387	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.  

2.  Entitlement to an effective date earlier than March 9, 2005, for service connection for lung cancer.  

3.  Entitlement to an effective date earlier than January 31, 2006, for service connection for post radiation dermatitis.  

4.  Entitlement to an initial rating in excess of 10 percent prior to November 7, 2007, and in excess of 60 percent from November 7, 2007, for coronary artery disease, status post myocardial infarction, and a coronary artery bypass graft.  

5.  Entitlement to an initial rating in excess of 10 percent for a gastroesophageal reflux disorder, residual of a perforated duodenal ulcer.  

6.  Entitlement to an initial (compensable) rating for postoperative scarring associated with a coronary artery bypass graft due to coronary artery disease and status post myocardial infarction.  

7.  Entitlement to an initial (compensable) rating for post radiation dermatitis of the anterior and posterior chest wall.  

(The issue of entitlement to an increased rating for tinnitus is addressed in a separate Board decision of the same date and docket number.)


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to June 1971.  

These matters are before the Board of Veterans' Appeals (Board) from October 2008 (digestive disorder), November 2008 (lung cancer), December 2008 (tinea pedis), March 2009 (post radiation dermatitis), and May 2011 (coronary artery disease and postoperative scarring) rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's representative's attorney-fee-agreement specifically limited her representation of the Veteran to those issues involving digestive, heart, and bilateral foot disorders, as well as lung cancer.  Based on that limitation, the Board will address the issue of the Veteran's entitlement to an increased rating for tinnitus in a separate decision entered on the same date as this decisional document.  

Notice is taken that the Veteran's attorney in August 2012 requested an extension of time in which to offer additional argument in support of the Veteran's entitlement to the benefits sought by this appeal.  That motion was granted by the Board in October 2012 and within the allotted time period, the Veteran's attorney submitted further written argument that has been made a part of the record and considered.  

All issues other than the question of whether new and material evidence has been received by VA to reopen a claim for service connection for tinea pedis are REMANDED to the RO based on the Veteran's representation by a private attorney.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  A claim to reopen a claim for service connection for tinea pedis was most recently denied by a RO rating decision in December 1999, and following notice to the Veteran in the same month of the action taken and his appellate rights, no timely appeal of the December 1999 denial was initiated.  

2.  Following entry of the December 1999 decision set forth above, evidence was added to the record that was, in pertinent part, not previously before agency decision makers, and is neither cumulative nor duplicative of previously submitted materials; it, in part, relates to an unestablished fact and raises a reasonable possibility of a grant of service connection for tinea pedis.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1999, which most recently denied a claim to reopen a claim for service connection for tinea pedis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012). 

2.  New and material evidence has been received by VA since entry of that December 1999 decision with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The record reflects that the Veteran's original claim for service connection for a skin disorder of the left foot was denied by a RO rating decision in November 1993.  The basis of that denial was that the disorder in question was not shown in service, with notation that tinea pedis of the left foot was shown on a VA medical examination in September 1993.  Notice of that decision and the Veteran's appellate rights were furnished to him in by the RO's correspondence of December 1993 at his address of record.  No timely appeal of the November 1993 RO denial was initiated, thereby rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Thereafter, the Veteran attempted to reopen his claim and by its rating decision of December 1999, the RO determined that new and material evidence had not been received by VA with which to reopen that claim.  The Veteran was notified in writing of that decision and advised of his right to appeal, but no timely appeal was thereafter taken, thereby rendering final the RO's December 1999 denial.  Id.

Received by VA in October 2007 was the Veteran's written statement in which he sought to reopen his previously denied claim for service connection for a skin disorder of his legs.  Therein, he indicated, in pertinent part, that he had advised service medical personnel that he had jungle rot of his foot and was told that it would not be service connected until a VA physician discovered it, presumably after service.  

Given the finality of the most recent denial in December 1999, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the above-noted allegation of the Veteran that he told service medical personnel of his jungle rot of his foot.  This was not previously advanced and it has the potential of indicating the presence of the claimed disorder in service.  The credibility of that statement, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That evidence therefore meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for tinea pedis.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for tinea pedis is reopened.  To that extent, alone, the appeal is allowed.  


REMAND

There remain for consideration the merits of the Veteran's reopened claim for service connection for tinea pedis.  As indicated above, the Veteran has advanced an allegation that he told service personnel of his jungle rot of one or more of his feet and as a result of previously developed evidence, the presence of tinea pedis was identified by a VA medical examination in September 1993.  On that basis, further medical examination and opinion are needed to ascertain whether current disability involving tinea pedis is present and, if so, what relationship, if any, it bears to the Veteran's military service.  Remand for further medical input and opinion is found to be in order.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the remaining issues, additional development from a procedural and evidentiary standpoint is needed for reasons as outlined below.  

Service connection for coronary artery disease and residuals of a myocardial infarction with a coronary artery bypass graft was granted by VA through its rating decision of May 2011 and, ultimately, an initial rating of 10 percent was assigned therefor from September 9, 1998, and a 60 percent rating was assigned as of November 7, 2007.  A timely filed notice of disagreement with the initial rating(s) assigned was received by VA in November 2011, without subsequent issuance of a statement of the case relating to that matter.  Remand for issuance of a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Received by the RO in August 2012, following its certification of the instant appeal to the Board, was a response, dated in July 2012, from the U.S. Department of Labor, Office of Workers' Compensation Programs, to the RO's earlier request for pertinent records dating to 1990.  That response was to request a signed authorization from the Veteran for the release of the records in question, but no further action is shown by VA to request that authorization or to otherwise attempt to obtain the pertinent records.  The VA's duty-to-assist obligation requires remand of the issues on appeal to obtain those records for review and consideration in the context of this appeal.  

The record also reflects that the Board's Freedom of Information/Privacy Office  received in August 2012 the Veteran's written request, executed by him in May 2012, of VA to obtain updated medical records of his from the VA Medical Center in North Little Rock, Arkansas, for consideration.  The most recent VA treatment records on file are those compiled in January 2012 and remand is needed to comply with the Veteran's request to obtain recently compiled treatment records and their review by the RO.  

Review of the record also indicates as well that the Veteran seeks a VA medical examination, relative to his claim for a higher initial rating for his coronary artery disease, in order to ascertain whether his dyspnea is a manifestation of his coronary artery disease or his nonservice-connected chronic obstructive pulmonary disease (COPD).  The record likewise reflects that the Veteran is service-connected for residuals of lung cancer and whether the noted dyspnea may reasonably be attributable thereto is also in question.  Remand is needed for additional medical examination and medical opinion as to what disability the Veteran's dyspnea is reasonably attributable.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, in terms of the Veteran's reopened claim for service connection for tinea pedis.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including but not limited to those compiled since January 2012.  

3.  After securing written authorization from the Veteran, obtain pertinent records from the U.S. Department of Labor, Office of Workers' Compensation Programs, dating to 1990 for inclusion of the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA cardiology examination in order to more clearly define the nature and severity of his service-connected coronary artery disease with prior myocardial infarction and coronary artery bypass graft and, specifically, to ascertain whether the Veteran's dyspnea is reasonably attributed to the aforementioned disorder, his service-connected lung cancer, or nonservice-connected COPD.  The Veteran's VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be recorded and the examiner should note specifically whether it is at least as likely as not that the Veteran's dyspnea is a manifestation of, the result of, or chronically aggravated by, service-connected coronary artery disease and or service-connected lung cancer.  

5.  Per Manlincon, supra, then provide to the Veteran a statement of the case regarding his pending claim for an initial rating in excess of 10 percent prior to November 7, 2007, and in excess of 60 percent from November 7, 2007, for coronary artery disease, status post myocardial infarction, and a coronary artery bypass graft.  In addition, advise him of the actions needed to perfect an appeal relating to that issue.  

6.  Lastly, initially adjudicate the Veteran's reopened claim for service connection for tinea pedis and readjudicate all of the remaining claims which are a part of the instant appeal.  Those adjudications should be made on the basis of all of the evidence of record, including any and all evidence of record since entry of the most recent statement of the case or supplemental statement of the case, as applicable.  If any benefit sought on appeal is denied, furnish to the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action on his part is required until he receives further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


